On Motion for Rehearing.
In a motion for rehearing counsel for the appellant contends that in rendering the foregoing opinion and judgment this court overlooked the fact as shown by the record that on May 3, 1966, within 30 days from the date the notice of appeal was filed, counsel for appellant presented to the judge who presided in the case a proposed order extending the time for filing the transcript, which the judge, by an order rendered on the 4th day of May, declined to sign for reasons which it is not necessary to set forth here. This court did not overlook this fact. Conceding, for the purpose of this opinion, that the presentation of a prepared order for the judge’s signature amounted to an application for an extension of time under the Appellate Practice Act, in the view which we took of the case it was not material to the decision. Counsel for appellant contends that upon receipt of notice of the entry of the above mentioned order they promptly made a motion for a reconsideration of the order of May 4, and that on May 12, 1966, the court entered an order granting an extension of time for the filing of the transcript for a period of 90 days.
The written motion, upon which the last order above referred to was entered, was filed with the clerk on May 6, 1966, and after referring to the previous application and the entry of the order denying it, reads: “Now comes appellant, E. S. Elliott, and moves the court to grant the extension of time for the filing of such transcript under the discretionary power of the court, . . .” This cannot be construed as a renewal of, re-insistence upon, or application for reconsideration of, the previous application, but clearly constituted a distinct and new application to the court. It was not, however, as pointed out in the foregoing opinion, presented to the court within the time required by law. The Appellate Practice Act requires that “any application to any court, justice or judge for an extension [of time] must be made before expiration of the period for filing as originally prescribed or as extended by a permissible previous order.” Code Ann. § 6-804. Even if filing such application with the clerk *355in the judge’s absence from the circuit, as was done in this case, would satisfy the foregoing requirement, it must be timely filed. But it was not timely filed in this case.
The view which we take of this matter may be succinctly summarized: Counsel timely presented an order providing for an extension of time which the judge refused to sign. Thereafter, counsel abandoned his original application and filed a new application, but too late. If he wished to rely upon his original application and assert his right to have the judge grant an extension of time under the mandatory provisions contained in the last sentence of Code Ann. § 6-806, he had his remedy by way of mandamus, by which he could have secured a judicial review of the judge’s ruling that the mandatory requirements of that law are unconstitutional. He did not pursue that remedy, but abandoned his timely application, and now seeks to travel on an untimely one. This court has no discretion but to declare the law as applicable to his case and dismiss it.

Motion jor rehearing denied.